Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered September 1, 1999, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of six years to life, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea without a hearing and without appointing new counsel. Defendant was afforded a sufficient opportunity to present his assertions by means of his written motion, upon which he did not elaborate, and the court gave the motion proper consideration (see, People v Frederick, 45 NY2d 520; People v Colon, 283 AD2d 193). The motion consisted of vague and conclusory allegations of innocence, lack of comprehension and ineffective assistance of counsel, which the court described as “boilerplate papers that are prepared within the prison system.” The court, which had also accepted the guilty plea, was entitled to rely on the plea colloquy, which contradicted defendant’s assertions. Concur— Rosenberger, J. P., Williams, Tom, Mazzarelli and Ellerin, JJ.